10-995-cv
         Ward v. Empire Vision Centers, Inc.


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held
 2       at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
 3       New York, on the 11th day of May, two thousand eleven.
 4
 5       PRESENT:
 6                   ROGER J. MINER,
 7                   JOHN M. WALKER, Jr.,
 8                   RICHARD C. WESLEY,
 9                         Circuit Judges.
10       _____________________________________
11
12       Ernestine Ward,
13
14                                 Plaintiff-Appellant,
15
16                        v.                                                  10-995-cv
17
18       Empire Vision Centers, Inc.,
19
20                                 Defendant-Appellee.
21
22       _____________________________________
23
24
25       FOR PLAINTIFF-APPELLANT:                         ERNESTINE WARD, pro se, Corning, New York.
26
27       FOR DEFENDANT-APPELLEE:                          KRISTEN E. SMITH (Thomas G. Eron, on the
28                                                        brief), Bond, Schoeneck & King, PLLC, Syracuse,
29                                                        New York.

30
 1             Appeal from a judgment of the United States District Court for the Western District of

 2   New York (Larimer, J.).

 3             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5             Plaintiff-Appellant Ernestine Ward, proceeding pro se, appeals from a February 19, 2010

 6   judgment of the United States District Court for the Northern District of New York (Larimer, J.)

 7   granting summary judgment in favor of Defendant-Appellee Empire Vision Centers, Inc., with

 8   respect to her claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,

 9   and the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq. We assume the

10   parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

11   appeal.

12             We review a district court’s grant of summary judgment de novo, construing the evidence

13   in the light most favorable to the non-moving party. See Miller v. Wolpoff & Abramson, L.L.P.,

14   321 F.3d 292, 300 (2d Cir. 2003). In doing so, we determine whether the district court properly

15   concluded that there were no genuine issues of material fact and the moving party was entitled to

16   judgment as a matter of law. Id.

17             Upon an independent review of the record, we conclude that the district court properly

18   granted summary judgment in favor of the Defendant-Appellee for substantially the reasons

19   stated by the district court in its thorough and well-reasoned opinion of February 18, 2010. See

20   Ward v. Empire Vision Ctrs., Inc., 686 F. Supp. 2d 243 (W.D.N.Y. 2010).

21

22


                                                       2
1          We have considered all of Appellant’s arguments and find them to be without merit.

2   Accordingly, we AFFIRM the judgment of the district court.
3
4                                              FOR THE COURT:
5                                              Catherine O’Hagan Wolfe, Clerk
6
7




                                                  3